[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an action brought in the Superior Court by Margaret Sweeney, Administratrix of the Estate of Katheryn Hall. The plaintiff is seeking relief from this court including damages from the defendant, a successor of Joseph's Furniture. The current defendant in this case signed an indemnification relieving Derby Savings Bank of any and all liability. CT Page 14916
The relief that the plaintiff is seeking includes compensatory damages, punitive damages, attorney fees and any further relief which the court deems necessary.
At trial, neither side produced evidence from a surveyor. Both parties hired private surveyors and submitted maps to the court. Plaintiff claims that their survey shows .04" to possibly 2 feet of an encroachment. Contrarily, the defendant's map indicated no encroachment at all.
During the proceedings, the plaintiff sought further damages for fill. However, there was no evidence of fill utilized or furnished. Additionally, the complaint sought to relief as damages associated with fill.
Unfortunately, both sides in this case were quite credible. The evidence offered by both parties allows this court to reach the most probable conclusion. First in dispute was a parcel of land of 19 feet. The defendant surrendered claim to this 19 foot parcel prior to trial. This court therefore records that the plaintiff may acquire this 19 foot parcel without contest.
The more difficult issue involves the encroachment of .04" to possibly 2 feet. Despite arguments otherwise, the court determines that an encroachment of not more than .04" exists.
The court finds for the plaintiff in the amount of $3,500 plus costs. No punitive damages or attorney fees are awarded. No further relief is awarded.
Philip E. Mancini, Jr. Judge Trial Referee